Case 2:03-cv-73587-MAG-PJK ECF No. 150, PageID.1598 Filed 03/04/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DAVID LAMB,

                       Petitioner,                             Case No. 03-cv-73587
                                                               Honorable Mark A. Goldsmith
v.

CARMEN PALMER,

                       Respondent.
                                           /


                           OPINION & ORDER
 (1) DENYING PETITIONER’S MOTIONS (Dkt. 143, 144, 149), (2) DENYING IN PART
 PETITIONER’S MOTION FOR RELIEF FROM JUDGMENT (Dkt. 147); (3) DENYING
  A CERTIFICATE OF APPEALABILITY, AND (4) TRANSFERRING CASE TO THE
                            SIXTH CIRCUIT

       In 2003, Michigan state prisoner David Lamb filed a pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2254. On May 18, 2009, the Court denied the petition (Dkt. 97); it also

declined to issue a certificate of appealability (Dkt. 108).1 The Sixth Circuit Court of Appeals also

denied Petitioner’s request for a certificate of appealability (Dkt. 119).2

       Now before the Court are Petitioner’s motion for emergency appeal bond (Dkt. 144);

motion for injunctive relief, restraining order, and appeal bond (Dkt. 143); motion pursuant to Fed

R. Civ. P. 60(b)(6) (Dkt. 147); motion for evidentiary hearing (Dkt. 146); and motion for statutory



1
 The Honorable John Corbett O’Meara presided over this case prior to his retirement. The case
was reassigned to the undersigned.
2
  Petitioner subsequently filed six requests to file a second or successive habeas corpus petition,
all of which the Court of Appeals denied. See In re Lamb, No. 19-2061 (6th Cir. Dec. 18, 2019);
In re: Lamb, No. 17-2201 (6th Cir. Apr. 5, 2018); In re Lamb, No. 14-1598 (6th Cir. Dec. 3, 2014);
In re Lamb, No. 12-1924 (6th Cir. July 15, 2013); In re Lamb, No. 11-1536 (6th Cir. Apr. 17,
2012); Lamb v. Palmer, No. 10-1357 (6th Cir. Mar. 31, 2011).
Case 2:03-cv-73587-MAG-PJK ECF No. 150, PageID.1599 Filed 03/04/21 Page 2 of 7




interpretation of relief from judgment (Dkt. 149). For the reasons that follow, the Court denies

Petitioner’s motion for emergency appeal bond, motion for injunctive relief, motion for evidentiary

hearing, and motion for statutory interpretation of relief from judgment. The Court denies in part

the motion filed pursuant to Fed. R. Civ. P. 60(b), and transfers the motion to the Sixth Circuit

Court of Appeals.

                                        I. DISCUSSION

       A. Motions for Injunctive Relief and Appeal Bond

       Petitioner has filed two motions related to the ongoing Covid-19 pandemic and seeks

immediate release (Dkt. 143, 144).

       First, Petitioner seeks injunctive relief on the ground that his continued confinement during

the pandemic creates an “unreasonable danger” to his “future health.” See Mot. for Injunctive

Relief, Restraining Order, and Appeal Bond at PageID.1528 (Dkt. 143). He maintains that social

distancing is impossible in the prison setting and that the Michigan Department of Corrections

(MDOC) has failed to take necessary steps to protect prisoners from exposure to the virus. Id. at

PageID.1527. Petitioner asks the Court to issue an order “separating [him] from this immediate

threat of danger” and removing him from MDOC custody until “there is a cure for the Covid-19

virus and there is a proven vaccine and all MDOC employees are tested for the Covid-19 virus and

all MDOC employees [and prisoners] are vaccinated . . . and all [visitors] prove that they are

negative, and all [asymptomatic] staff not be exposed to [Petitioner].” Id. at PageID.1528.

       A preliminary injunction is appropriate to grant intermediate relief “of the same character

as that which may be granted finally,” but inappropriate for dealing with matters “lying wholly

outside the issues in the suit.” DeBeers Consol. Mines Ltd. v. United States, 325 U.S. 212, 220

(1945); see also Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010) (“[T]he movant must




                                                2
Case 2:03-cv-73587-MAG-PJK ECF No. 150, PageID.1600 Filed 03/04/21 Page 3 of 7




establish a relationship between the injury claimed in the party’s motion and the conduct asserted

in the complaint.”) (internal quotation marks omitted).

       The claims raised in Petitioner’s habeas corpus petition challenged his state court

convictions. There is no nexus between these claims and the claimed danger to Petitioner due to

the Covid-19 pandemic. Absent this relationship, the Court may not grant the relief requested.

Colvin v. Caruso, 605 F.3d 282, 300 (6th Cir. 2010). Petitioner’s motion for injunctive relief will

be denied.

       In his motion for bond, Petitioner seeks immediate release on personal bond pending the

outcome of a state court post-conviction proceeding and resolution of motions pending in this case.

See Mot. for Bond at PageID.1534-1535 (Dkt. 144). To obtain relief, however, Petitioner must

demonstrate (i) “a substantial claim of law based on the facts surrounding the petition” and

(ii) “some circumstance making the motion for bail exceptional and deserving of special treatment

in the interests of justice.” Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990) (internal marks

omitted). There will be few occasions where a habeas petitioner meets this standard. Id. at 79.

       Petitioner is not entitled to release under this standard. Given that his petition for habeas

relief has been denied and his repeated attempts to file a successive petition have also been denied,

he has not shown a substantial claim of law or exceptional circumstances that warrant his release.

The Court takes the pandemic seriously and does not disregard Petitioner’s claims that he is

particularly vulnerable to adverse consequences, but he has not shown that the facility where he is

currently housed is not properly responding to the virus.            Finally, Petitioner’s case is

distinguishable from Clark v. Hoffner, No. 2:16-cv-11959, 2020 WL 1703870 (E.D. Mich. Apr.

8, 2020), a case in which a habeas petitioner was released on bond due to the threat of COVID-19.

In that case, the district court concluded that there was substantial evidence of actual innocence




                                                 3
Case 2:03-cv-73587-MAG-PJK ECF No. 150, PageID.1601 Filed 03/04/21 Page 4 of 7




and the Wayne County’s Conviction Integrity Unit investigated the case and was prepared to

recommend that the petitioner be completely exonerated or given a new trial. Id. at *2. Unlike

the petitioner in Clark, Petitioner has been denied habeas relief and fails to raise a substantial claim

of actual innocence. The motion is denied.

       B. Motions for Relief Under Rule 60(b)(6) and Motion for Statutory Interpretation

       Next, Petitioner has filed a motion for relief under Rule 60(b)(6) (Dkt. 147) and a motion

for statutory interpretation of relief from judgment. (Dkt. 149.)

       As a threshold matter, the Court must decide whether it has jurisdiction to consider

Petitioner’s motion for relief under Fed. R. Civ. P. 60(b)(6). A district court does not have

jurisdiction to consider a petitioner’s “second or successive” habeas petition unless the petitioner

first obtains authorization from the Court of Appeals. 28 U.S.C. § 2244(b)(3)(A); Franklin v.

Jenkins, 839 F.3d 465, 473 (6th Cir. 2016). Under some circumstances, a Rule 60(b) motion filed

in a § 2254 action may be subject to the restrictions on second or successive habeas petitions.

Gonzalez v. Crosby, 545 U.S. 524, 530-532 (2005). When a “Rule 60(b) motion advances one or

more ‘claims’” such as “a new ground for relief,” or if it alleges “that the [federal] court erred in

denying habeas relief on the merits,” courts must treat the motion for reconsideration as a “second

or successive habeas petition.” See id. at 532-534. On the other hand, a motion does not seek to

advance new claims and should not be transferred to the circuit court if the motion merely attacks

the integrity of the federal habeas proceedings or challenges a previous ruling that precluded a

merits determination. Id. at 532.

       Petitioner’s 60(b)(6) motion is a hybrid motion—a “true” 60(b) motion and a successive

petition. First, Petitioner seeks relief under Rule 60(b)(6) on the ground that the Court erred in

holding that his Fourth Amendment claims were barred from habeas corpus review by Stone v.




                                                   4
Case 2:03-cv-73587-MAG-PJK ECF No. 150, PageID.1602 Filed 03/04/21 Page 5 of 7




Powell, 428 U.S. 465, 482 (1976). Because the state courts afforded Petitioner a full and fair

opportunity to litigate his Fourth Amendment claims, the Court held that it could not address the

merits of those claims based upon Stone. To the extent that Petitioner’s motion challenges this

holding, which prevented a merits determination, it is not a “new” claim and need not be

transferred as successive. Nevertheless, this claim does not entitle him to relief.

       First, the motion is untimely. A motion for relief from judgment filed under Rule 60(b)(6)

“must be made within a reasonable time.” Fed. R. Civ. P. 60(c)(1). Petitioner’s motion was filed

over eleven years after this Court rendered judgment. Nothing in Petitioner’s motion suggests that

he could not have filed his motion many years earlier. See Smith v. Brunsman, No. 18-3990, 2019

WL 5260161, at *2 (6th Cir. Jan. 25, 2019) (holding that the Rule 60(b)(6) motion was untimely

in a habeas case because it was filed five years after Sixth Circuit denied a certificate of

appealability and three years after a public reprimand of his attorney placed the petitioner on notice

of a basis for his ineffective assistance of counsel claim); Tyler v. Anderson, 749 F.3d 499, 509

(6th Cir. 2014) (holding that the Rule 60(b)(6) motion was untimely because it was filed ten years

after district court’s denial of the habeas petition); Ohio Cas. Ins. v. Pulliam, No. 96-6522, 1999

WL 455336, at *3-4 (6th Cir. June 23, 1999) (three-year delay did not satisfy Rule 60’s “reasonable

time” requirement).

       Even if Petitioner’s motion had been timely filed, his Stone-based claim would not entitle

him to relief. Rule 60(b)(6) should be invoked only in those “unusual and extreme situations where

principles of equity mandate relief.” Olle v. Henry & Wright Corporation, 910 F.2d 357, 365 (6th

Cir. 1990) (emphasis in original). Such situations “will rarely occur in the habeas context.”

Gonzalez, 545 U.S. at 535.       The Court did not consider the merits of Petitioner’s Fourth

Amendment claims because the state provided him a full and fair opportunity to litigate his claims.




                                                  5
Case 2:03-cv-73587-MAG-PJK ECF No. 150, PageID.1603 Filed 03/04/21 Page 6 of 7




Petitioner offers no argument that convinces the Court that this holding was incorrect, and relief

is not warranted. To the extent that Petitioner attempts to argue that his appellate counsel’s related

ineffectiveness provides a means to attack his illegal detention, this argument raises a new “claim”

requiring Sixth Circuit authorization.

       The balance of Petitioner’s motion for relief from judgment challenges the Court’s merits

determination. As such, it is a successive habeas petition. Petitioner has not obtained appellate

authorization to file a second or successive habeas petition as required by 28 U.S.C.

§ 2244(b)(3)(A). The Court will transfer the motion to the Sixth Circuit Court of Appeals for a

determination whether he is authorized to file a successive petition. See Sims v. Terbush, 111 F.3d

45, 47 (6th Cir. 1997).

       Petitioner also filed a motion requesting “statutory interpretation of relief from judgment”

(Dkt. 149). Upon review of this motion, it is clear that what Petitioner is actually requesting is the

opportunity to amend his petition after the Court grants his Rule 60(b) motion. However, the Court

is not granting the 60(b) motion, so the motion to amend the petition is denied as moot.

               C. Motion for Evidentiary Hearing

       Finally, Petitioner seeks an evidentiary hearing to support his ineffective assistance of

appellate counsel claim (Dkt. 146). However, because the Sixth Circuit has not yet granted

Petitioner leave to file a petition raising this claim, the request for a hearing is premature.

Accordingly, it is denied.

                                         II. CONCLUSION

       For the reasons set forth above, the motion for relief from judgment (Dkt. 147) is denied

in part. Because Petitioner fails to show that reasonable jurists would find the Court’s decision

denying in part his motion relief from judgment to be debatable or wrong, the Court will deny a




                                                  6
Case 2:03-cv-73587-MAG-PJK ECF No. 150, PageID.1604 Filed 03/04/21 Page 7 of 7




certificate of appealability. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484-

485 (2000).

        The remainder of Petitioner’s Rule 60(b) motion is an unauthorized successive habeas

petition. Accordingly, the Clerk of the Court is ordered to transfer this case to the Sixth Circuit

pursuant to 28 U.S.C. § 1631 (authorizing transfer of cases) and Sims v. Terbush, 111 F.3d 45, 47

(6th Cir. 1997) (“when a prisoner has sought § 2244(b)(3) permission from the district court, or

when a second or successive petition for habeas corpus relief . . . is filed in the district court without

§ 2244(b)(3) authorization from this court, the district court shall transfer the document to this

court pursuant to 28 U.S.C. § 1631”).

        Petitioner’s motion for emergency appeal bond (Dkt. 144); motion for injunctive relief,

restraining order, and appeal bond (Dkt. 143); and motion for evidentiary hearing and motion for

statutory interpretation (Dkt. 149) are denied.

        SO ORDERED.

Dated: March 4, 2021                                     s/Mark A. Goldsmith
       Detroit, Michigan                                 MARK A. GOLDSMITH
                                                         United States District Judge


                                  CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on March 4, 2021.

                                                         s/Karri Sandusky
                                                         Case Manager




                                                    7
